 



Exhibit 10.109
GENERAL CABLE CORPORATION
October 29, 2007
Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004-2306
Attn: S. David Colton, Esq.
Phelps Dodge Corporation
Phelps Dodge Industries, Inc.
Habirshaw Cable and Wire Corporation
c/o Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004-2306
Attn: S. David Colton, Esq.

  Re:     Stock Purchase Agreement, dated as of September 12, 2007 (the
“Purchase Agreement”), by and among Freeport-McMoRan Copper & Gold Inc.
(“Freeport”), Phelps Dodge Corporation (“PDC”), Phelps Dodge Industries, Inc.
(“PDI”), Habirshaw Cable and Wire Corporation (“Habirshaw”) and General Cable
Corporation (“GCC”)

Ladies and Gentlemen:
     Reference is made to the Purchase Agreement. Capitalized terms used and not
otherwise defined herein have the respective meanings given to them in the
Purchase Agreement.
     The parties to the Purchase Agreement acknowledge, and each desires to
amend the Purchase Agreement, effective immediately prior to the Closing
referred to in paragraph 1 below, to provide, among other things, that: (i) the
Closing with respect to the purchase and sale of the Shares will occur at
10:00 a.m., New York City time, on October 31, 2007; (ii) certain covenants
contained in the Purchase Agreement relating to reorganization transactions with
respect to shares of Alcave no longer reflect the procedures to be carried out
prior to Closing; (iii) the covenant contained in the Purchase Agreement
relating to the assignment of political risk insurance no longer reflects the
procedures to be carried out prior to Closing; (iv) a dividend payable by Alcave
to PDC after the Closing should be reimbursed by PDC to the Purchaser, net of
certain Taxes suffered, paid or payable by PDC or any Affiliate of PDC with
respect to such dividend; (v) Purchaser will not withhold any withholding tax in
respect of certain Shares and Sellers shall indemnify Purchaser for any and all
Taxes, fines, fees and penalties imposed, up to the limit set forth below, by
any Panamanian or Venezuelan taxing authority on certain entities; (vi) certain
modifications be made to the Schedules and Exhibit A to the Purchase Agreement;

 



--------------------------------------------------------------------------------



 



and (vii) the Table of Contents to the Purchase Agreement makes reference to a
Section of the Purchase Agreement which does not exist.
     In consideration of the foregoing and of the mutual covenants and
agreements set forth below, notwithstanding any provision of the Purchase
Agreement to the contrary, the parties to the Purchase Agreement hereby agree as
follows, such agreement to be effective immediately prior to the Closing
referred to in paragraph 1 below:
     1. The Closing with respect to the purchase and sale of the Shares shall
occur at 10:00 a.m., New York City time, on October 31, 2007.
     2. (a) Section 1.3(c) of the Purchase Agreement is hereby amended to add
the following sentence to the end thereof:
“Purchaser, at Sellers request, shall not deduct or withhold any amount with
respect to the making of any payment hereunder in respect of Shares of any of
the Companies under the Laws of Panama or under the Laws of the Bolivarian
Republic of Venezuela.”
          (b) Section 1.3(d)(iii) of the Purchase Agreement is hereby amended as
follows:
“At the Closing, in furtherance but not in duplication of Section 1.2(b), the
Purchaser shall pay to the Sellers cash in an aggregate amount equal to the
Initial Amount less the COCESA Amount, minus $24,120,297, which represents the
Estimated Netting Amount, plus $2,133,087 (the “Estimated Cocesa Adjustment
Amount”), which reflects the portion of such Estimated Netting Amount allocable
to the COCESA Shares (the “Closing Payment”).”
          (c) Section 1.3(d)(iv) of the Purchase Agreement is hereby amended as
follows:
“Within fifty (50) days after the Closing Date, the Purchaser shall deliver to
the Sellers, at the Purchaser’ sole cost and expense, a statement setting forth
the Closing Netting Amount (the “Closing Statement”). Contemporaneously, the
Purchaser shall deliver to the Sellers a schedule setting forth a calculation of
the Purchase Price and the amount of any payment to be made, and by whom,
pursuant to Section 1.3(d)(vi).”
          (d) Section 1.3 (d)(vi) of the Purchase Agreement is hereby amended as
follows:
“No later than the fifth (5th) Business Day following the determination of the
Closing Netting Amount, pursuant to Section 1.3(d)(v), either (A) the Sellers
shall pay the Purchaser the amount, if any, by which the Aggregate Closing
Payment exceeds the Purchase Price (as reduced by the COCESA Amount and
increased by the Estimated COCESA Adjustment Amount), or (B) the Purchaser shall
pay the Sellers the amount, if any, by which the Purchase Price (as reduced by
the

 



--------------------------------------------------------------------------------



 



COCESA Amount and increased by the Estimated COCESA Adjustment Amount) exceeds
the Aggregate Closing Payment, in either case, together with simple interest
accruing on such payment at the Prime Rate from and after October 31, 2007
through but not including the date of payment, by wire transfer of immediately
available funds to an account designated by the receiving party. As used herein,
“Prime Rate” means, as of any date, the prime rate as published in The Wall
Street Journal on such date or, if not published on such date, on the most
recent date of publication.”
     3. Section 4.11 of the Purchase Agreement is hereby amended as follows:
Political Risk Insurance Policies. The Sellers shall, and shall cause their
respective Affiliates to, provide all cooperation reasonably requested by the
Purchaser in connection with the efforts of the Purchaser to assume, or have
assigned to it or any Affiliate of the Purchaser, Policy No. 40-205005, issued
by National Union Fire Insurance Company of Pittsburgh, PA, to Phelps Dodge
Corporation, Wire and Cable Group, on December 11, 2005.
     4. (a) Section 4.22(a)(i)(B) of the Purchase Agreement is hereby amended as
follows:
“Publish the notice of commencement of the Chile Offer in at least two
nationally-circulated newspapers (such notice, the “Notice of Commencement” and
such date, the “Notice Publication Date”);”
          (b) Section 4.22(e) of the Purchase Agreement is hereby amended as
follows:
“Subject to the terms and conditions of this Agreement and the Tender Agreement,
upon the tender by the Chile Offer Broker of the COCESA Shares held of record or
beneficially by the Sellers (“Sellers’ COCESA Shares”) in accordance with the
terms hereof, the Purchaser shall pay to each Seller, in cash in the lawful
currency of the United States of America, by wire transfer of immediately
available funds to the Habirshaw Account as to Habirshaw and the PDC Account as
to PDC, as applicable, a price per COCESA Share of $0.936249 (the “Per Share
Amount”), which shall be stated in the Notice of Commencement and in the
Prospectus, for each of the sixty seven million one hundred forty seven thousand
six hundred forty three Shares for Sale of the Sellers, or an aggregate of
$62,866,913 (the “Aggregate COCESA Share Price”) to the Sellers. The Sellers
shall not request that the Purchaser or the Chile Offer Broker pay the Aggregate
COCESA Share Price in a currency or manner different than that set forth in this
Section 4.22, notwithstanding that the Offer Documents may grant to the COCESA
Shareholders the option of requiring the payment of the Aggregate COCESA Share
Price in a different currency or manner.”
     5. (a) Article 8 of the Purchase Agreement is hereby amended to add new
Section 8.2.9 as follows:

 



--------------------------------------------------------------------------------



 



“8.2.9 Withholding Indemnity. (a) From and after the Closing, the Sellers shall,
subject to the limit stated below, indemnify and hold harmless the Purchaser and
any of its Subsidiaries from and against any and all Damages incurred or
sustained by the Purchaser or any of its Subsidiaries as a result of the failure
by the Purchaser, at Sellers’ request, to deduct or withhold any amount with
respect to the making of any payment hereunder in respect of the sale or
transfer of the Shares of any of the Companies under the Laws of Panama. For
purposes of this Section 8.2.9(a), Damages shall include any and all Taxes,
fines, fees and penalties imposed by any Governmental Authority of Panama on
Purchaser or any of its Subsidiaries, including Conducen, SA, Conducen S.R.L.
and Alcap Commercial, SA, but shall not exceed the amount of U.S. $6,464,650, or
its equivalent in Panamanian Balboas converted at the current spot rate,
together with any fines, fees and penalties imposed by any Governmental
Authority of Panama with respect to such sale or transfer.
(b) From and after the Closing, the Sellers shall, subject to the limit stated
below, indemnify and hold harmless the Purchaser and its Subsidiaries from and
against any and all Damages incurred or sustained by the Purchaser or any of its
Subsidiaries as a result of the failure by the Purchaser, at Sellers’ request,
to deduct or withhold any amount with respect to the making of any payment
hereunder in respect of the sale or transfer of the Shares of any of the
Companies under the Laws of the Bolivarian Republic of Venezuela. For purposes
of this Section 8.2.9(b), Damages shall include any and all Taxes, fines, fees
and penalties imposed by any Governmental Authority of the Bolivarian Republic
of Venezuela on Purchaser or any of its Subsidiaries, including Alambres y
Cables Venezolanos, C.A., but shall not exceed the amount of U.S. $5,580,050 or
its equivalent in Venezuelan Bolívares converted at the current spot rate,
together with any fines, fees and penalties imposed by any Governmental
Authority of the Bolivarian Republic of Venezuela with respect to such sale or
transfer.”
          (b) Article 8 of the Purchase Agreement is hereby amended to add new
Section 8.2.10 as follows:
“8.2.10 Chile Offer Indemnity. From and after the Closing, in the event that the
Chile Offer fails due to the failure to satisfy either of the conditions set
forth in subsection (a) or (b) of Article Third, Section Four of the Agreement
to Tender, Irrevocable Mandate and Deposit and Custody Agreement, dated
October 29, 2007, among PDC, Habirshaw, the Purchaser and Banchile Corredores de
Bolsa S.A. (the “Chile Offer Failure”), the Sellers shall indemnify and hold
harmless the Purchaser and General Cable Holdings (Spain), S.L. (the “Bidder”)
from and against fifty percent (50%) of any and all Damages incurred or
sustained by the Purchaser or the Bidder as a result of the failure of the
shareholders of COCESA (other than PDC or Habirshaw) to return to the Bidder all
funds that the Bidder had previously paid to such shareholders in connection
with the Chile Offer. For purposes of this Section 8.2.10, Damages shall include
all reasonable costs related to all actions taken by the Purchaser to obtain the
return of such funds.”

 



--------------------------------------------------------------------------------



 



          (c) Article 8 of the Purchase Agreement is hereby amended to add new
Section 8.2.11 as follows:
“8.2.11 Legal Title Indemnity. For the avoidance of doubt, from and after the
Closing, the Sellers shall indemnify and hold the Purchaser and General Cable
Company harmless, pursuant to Section 8.2.1(ii), from and against any and all
Damages incurred or sustained by the Purchaser or General Cable Company as a
result of the failure by the Sellers at the Closing to transfer legal title,
free and clear of all Liens other than those created by the Purchaser, to the
Shares of Phelps Dodge Philippines, Inc. and Phelps Dodge Philippines Energy
Products Corporation due to the Sellers’ failure to obtain a tax clearance
certificate from the Bureau of Internal Revenue, Republic of the Philippines
(the “Tax Certificate”). Notwithstanding the foregoing, the Purchaser
acknowledges that the rights of indemnity provided in this Section 8.2.11, shall
be unavailable to the Purchaser and General Cable Company upon receipt by the
Purchaser of a true and correct copy of the Tax Certificate, except with respect
to claims or actions for Damages that arose prior to such receipt (regardless of
whether any such claim or action is made or commences prior to, on or after the
date of such receipt).
          (d) Article 8 of the Purchase Agreement is hereby amended to add new
Section 8.2.12 as follows:
“8.2.12 PD Brazil Performance Bond Indemnity. From and after the Closing, the
Purchaser shall indemnify and hold harmless the Sellers and any of its
Subsidiaries from and against any and all Losses suffered in connection with the
performance bond set forth on Exhibit A to the Letter Agreement, dated
October 29, 2007, among the Sellers and the Purchaser.”
     6. Section 4.19(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following language: “[Intentionally omitted.]”
     7. PDC shall, or shall cause its Affiliate to, reimburse to Purchaser, by
wire transfer of immediately available funds to the account designated by
Purchaser for such purpose, an amount equal to any dividend or other
distribution payable to PDC or any such Affiliate by Alcave (each, an “Alcave
Dividend”), in each case, net of Venezuelan withholding Taxes and any U.S. state
and local Taxes suffered, paid or payable by PDC or any such Affiliate with
respect to such dividend or other distribution. Such reimbursement of an Alcave
Dividend shall be paid by PDC within five Business Days following receipt by PDC
or any of its Affiliates of such Alcave Dividend provided that the Purchaser has
given written notice to PDC thereof on the date such Alcave Dividend is paid or,
in the absence of such notice on such date, within five Business Days after the
Purchaser gives such notice.
     8. (a) Within ninety (90) days after the Final Closing Date, the Sellers
shall deliver to the Purchaser a true and correct copy of IRS Form 8832
evidencing the election by Conducen, S.R.L. to be treated as a partnership for
U.S. federal income tax purposes.

 



--------------------------------------------------------------------------------



 



          (b) In connection with the Seller’s ability to claim the benefits
under the Convention between the Government of the United States and the
Government of the Republic of Venezuela for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion with Respect to Taxes of Income and Capital,
within ninety (90) days after the Initial Closing Date, the Sellers shall
deliver to the Purchaser a true and correct copy of a certificate issued by the
Internal Revenue Service (or applicable IRS form), evidencing PDC as a resident
of the United States for U.S. tax purposes.
     9. (a) Article 9 of the Purchase Agreement is hereby amended to add the
following definitions:
“Estimated Cocesa Adjustment Amount: as defined in Section 1.3(d)(iii).”
          (b) The following definitions contained in Article 9 of the Purchase
Agreement are hereby deleted in their entirety:
“Venezuelan BV: as defined in Section 4.19.”
“Venezuelan Transfer: as defined in Section 4.19.”
     10. Article 10.8 of the Purchase Agreement is hereby amended to replace the
notice information for the Sellers with the following information:
“Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004-2306
Fax Number: (602) 234-8050
Attention: General Counsel
and
Dan P. Kravets, Esq.,
Director of Business Development and Growth
with a copy to (which shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Fax Number: (212) 909-6836
Attention: Michael W. Blair, Esq.”
     11. Schedule 1.3(b) to the Purchase Agreement is hereby deleted in its
entirety and the information set forth on Schedule I attached hereto is inserted
in substitution therefor.
     12. Schedule 2.7(a) to the Purchase Agreement is hereby amended to add the
following contract:

 



--------------------------------------------------------------------------------



 



     “Memorandum of Understanding, dated August 25, 2006, between Phelps Dodge
International Corporation and Belmont Technologies Limited.”
     13. Schedule 2.16(a) to the Purchase Agreement is hereby deleted in its
entirety and the information set forth on Schedule II attached hereto is
inserted in substitution therefor.
     14. Schedule 2.26 to the Purchase Agreement is hereby deleted in its
entirety and the information set forth on Schedule III attached hereto is
inserted in substitution therefor.
     15. Schedule 2.3(a) to the Purchase Agreement is hereby deleted in its
entirety and the information set forth on Schedule IV attached hereto is
inserted in substitution therefor.
     16. The following reference set forth in the Table of Contents to the
Purchase Agreement is hereby deleted in its entirety:
“6.2.4 Tender Agreement Error! Bookmark not defined.”
     17. Exhibit A to the Purchase Agreement is hereby deleted in its entirety
and the information set forth on Schedule IV attached hereto is inserted in
substitution therefor.
     This letter shall be governed by and construed in accordance with the laws
of the State of New York (without giving effect to conflicts of law principles)
as to all matters, including validity, construction, effect, performance and
remedies.
     This letter may be executed by the parties in separate counterparts, each
of which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument.
     Except as amended herein, the Purchase Agreement shall continue in full
force and effect and shall remain the valid and binding obligation of each party
in accordance with its terms, provided that, from and after the date hereof, any
reference therein to the “Purchase Agreement” shall mean the Purchase Agreement,
as amended by this letter amendment.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     Assuming you agree with the foregoing, please sign this letter in the space
provided below to confirm our mutual understandings and agreements as set forth
in this letter and return a signed copy to the undersigned.
Very truly yours,

Robert J. Siverd,
Executive Vice President
General Cable Corporation

cc:     Debevoise & Plimpton LLP
Attention: Michael W. Blair, Esq.

     ACCEPTED AND AGREED ON THIS 29TH DAY OF OCTOBER, 2007:
FREEPORT MCMORAN COPPER & GOLD INC.
By: /s/ Kathleen L. Quirk
Name: Kathleen L. Quirk
Title: Executive Vice President

PHELPS DODGE CORPORATION
By: /s/ Kathleen L. Quirk
Name: Kathleen L. Quirk
Title: Executive Vice President

PHELPS DODGE INDUSTRIES, INC.
By: /s/ Timothy R. Snider
Name: Timothy R. Snider
Title: President

HABIRSHAW CABLE AND WIRE CORPORATION

By: /s/ Timothy R. Snider
Name: Timothy R. Snider
Title: President

 